Title: To Thomas Jefferson from Elbridge Gerry and Others, 23 August 1785
From: Gerry, Elbridge,King, Rufus,Hardy, Samuel,Monroe, James,Grayson, William
To: Jefferson, Thomas



Dear Sir
New York 23d. August 1785

We have the honor of addressing this by our worthy friend, the honorable Mr. Sayre, who was formerly Sheriff of London.
The active part, which at the commencement of the revolution, he took in favor of America, is, we presume, too well known to you, to require a relation: and the loss he sustained, in consequence of his opposition to the british ministry, is not less a matter of general information.
These considerations have induced his friends, in this quarter to express a wish that he should be employed in some public office under Congress, wherein he can render service to the United States, in a manner that shall be consistent with his honor and their interest.
It so happens, at this time, that there is no appointment of that description, to which we can nominate him, but there is an office, which he will probably accept, and the right of filling it, is vested by Congress, in yourself and his Excellency Mr. Adams: we mean the department for conducting the treaty with the Emperor of Morocco, and the other Barbary Powers.
Should you be disposed to employ Mr. Sayre in this business: we think his knowledge of mankind, his polite address, his commercial and political accomplishments, and above all, his sense of honor, and integrity, cannot fail of insuring you as great a degree of success, as the qualities of any other person you can employ in that department.
We have the honor to be Sir with perfect respect Your very humble Servants,

e. gerry
rufus king
s: hardy
jas. monroe
wm. grayson

